      Case 1:18-cv-05020-LGS-GWG Document 81 Filed 02/21/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
ANSY BELIZAIRE AND ANTHONY MCALLISTER,
on behalf of themselves and all other employees similarly
situated,
                                                                   NOTICE OF APPEAL
                                                                     Civil Action No.
                                              Plaintiffs,             18-cv-05020
             v.

AHOLD U.S.A., INC, AHOLD DELHAIZE USA,
INC, PEAPOD, LLC, AND THE STOP & SHOP
SUPERMARKET COMPANY LLC,

                                            Defendants.

        Notice is hereby given that Ansy Belizaire and Anthony McAllister, plaintiffs in the

above-named action, on behalf of themselves and all others similarly situated, hereby appeal

to the United States Court of Appeals for the Second Circuit from: (1) an Opinion and Order

(one document) entered on January 22, 2019 (dated January 22, 2018 in error); (2) an Order

requesting that the Clerk enter judgment dismissing and closing the case entered on February

8, 2019; and (3) the Judgment entered on February 8, 2019 dismissing the case. Plaintiffs

appeal from each and every part of the above Opinion and Order, Order and Judgment.

Dated: February 21, 2019.

                                           THOMAS & SOLOMON LLP

                                    By:    /s/ Jessica L. Lukasiewicz
                                           J. Nelson Thomas, Esq.
                                           Michael J. Lingle, Esq.
                                           Jessica L. Lukasiewicz, Esq.
                                            Attorneys for Plaintiffs
                                           693 East Avenue
                                           Rochester, New York 14607
                                           Telephone: (585) 272-0540
                                           nthomas@theemploymentattorneys.com
                                           mlingle@theemploymentattorneys.com
                                           jlukasiewicz@theemploymentattorneys.com

                                             -1-
      Case 1:18-cv-05020-LGS-GWG Document 81 Filed 02/21/19 Page 2 of 2




TO:   Christopher A. Parlo
      Brendan T. Killeen
      Jason D. Burns
      Morgan, Lewis & Bockius, LLP
      101 Park Avenue
      New York, NY 10178
      (212) 309-6000

      Attorneys for Defendants




                                     -2-
